Exhibit 10.1

Separation Agreement and Release

This Separation Agreement and Release (“Agreement”) is made by and between Scott
Minick (“Executive”) and BIND Therapeutics, Inc. (the “Company”) as of the
Effective Date defined below.

WHEREAS, Executive and the Company are parties to a letter agreement dated
January 11, 2010 regarding Executive’s employment offer (the “Offer Letter”), a
letter agreement dated August 28, 2013 regarding Executive’s employment letter
(together with the Offer Letter, the “Employment Agreement”) and an Employee
Nondisclosure, Noncompetition and Assignment of Intellectual Property Agreement,
dated January 11, 2010 (the “NDA”); and

WHEREAS, Executive has resigned Executive’s employment with the Company and its
subsidiaries and affiliates effective March 10, 2015 (the “Termination Date”);
and

WHEREAS, the Executive and the Company wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions, and demands
(“Claims”) that Executive may have against the Company and any of the Company
Parties (as defined below), including, but not limited to, Claims arising out of
or in any way related to Executive’s employment with or separation from the
Company or its subsidiaries or affiliates but, for the avoidance of doubt,
nothing herein will be deemed to release any Claims in connection with
Executive’s ownership of vested equity securities (including equity securities
or awards that vest pursuant to the terms of this Agreement) of the Company,
Executive’s right to indemnification by the Company or any of its subsidiaries
pursuant to contract, applicable law or Directors’ and Officers’ insurance,
Executive’s rights under this Agreement or Executive’s rights to any benefit
entitlements vested as the date of separation of Executive’s employment,
pursuant to written terms of any employee benefit plan of the Company
(collectively, the “Executive Retained Claims”).

NOW, THEREFORE, in consideration of the foregoing and the mutual promises made
herein, effective as of the Effective Date, the Company and Executive hereby
agree as follows:

1. Termination of Employment; Continued Board Service. Executive’s employment
with the Company and its subsidiaries terminated as of the Termination Date. As
of the Termination Date, Executive ceased to serve as the President and Chief
Executive Officer of the Company and in any other officer or other position with
the Company or any of its subsidiaries or affiliates (whether as an officer,
manager, employee, trustee, fiduciary or otherwise) or convey any authority
(actual, apparent or otherwise) on behalf of the Company and its subsidiaries,
except that Executive did not cease to serve as a member of the Company’s Board
of Directors (the “Board”). The parties currently intend that Executive’s
services on the Board following the Termination Date will be less for than 20%
of the average level of bona fide services performed by Executive for the
Company and its subsidiaries over the 36 month period preceding the Termination
Date. Commencing on the Termination Date, Executive will be compensated for
Executive’s Board service in accordance with the terms of the Company’s
Non-Employee Director Compensation Program (as in effect from time to time, the
“NED Program”). For the avoidance of doubt, any cash retainer due to Executive
under the NED Program for services performed in 2015 shall be prorated based on
the portion of the year following the Termination Date that Executive actually
serves as a non-employee member of the Board and the Executive shall not receive
any Initial Award (as defined in the NED Program).

2. Cash Payments. As soon as reasonably practicable following the Effective
Date, the Company will pay Executive, to the extent not already paid, all wages,
unused vacation time (which Executive and the Company agree is 105 hours) and,
subject to the terms of the Company’s expense reimbursement policy and
Executive’s timely (but in no event after March 31, 2015) submission of all
substantiating documents reasonably requested by the Company, all reimbursable
business expenses



--------------------------------------------------------------------------------

(which shall be paid no later than December 31, 2015) accrued through the
Termination Date (“Accrued Obligations”). Commencing on the Company’s first
ordinary payroll date that occurs at least 5 days following the Effective Date
(the “First Payroll Date”), and subject to Executive’s continued compliance in
all material respects with the terms of this Agreement and the NDA, the Company
will pay Executive (a) $410,000, which will be paid in substantially equal
installments over the 12 month period commencing on the First Payroll Date,
(b) $131,200, which will be paid in a lump sum on the First Payroll Date and
(c) if Executive timely elects continued group medical and dental insurance
coverage pursuant to COBRA, the Company will directly pay on Executive’s behalf
or reimburse Executive for the applicable premiums for Executive and Executive’s
covered dependents during the period commencing on the Termination Date and
ending on the earliest to occur of (i) the first anniversary of the Termination
Date, (ii) the date Executive and/or Executive’s covered dependents are no
longer eligible for COBRA and (iii) the date Executive becomes eligible to
receive substantially similar group health benefits from a subsequent employer
(and Executive agrees to promptly notify the Company of such eligibility).
Notwithstanding the foregoing, if the Company reasonably determines that
providing the benefits in clause (c) of the immediately preceding sentence (the
“COBRA Benefits”) would potentially violate applicable law or cause the Company
to incur excise taxes, the Company will, in lieu of providing any unpaid COBRA
Benefits, pay Executive a taxable semi-monthly payment of $835, which will be
paid, without regard to whether Executive is then covered under the Company’s
group health plans, on the Company’s ordinary payroll dates in each calendar
month during the period commencing with the calendar month immediately following
the calendar month in which the Company determines payment of the COBRA Benefits
would potentially violate applicable law or cause the Company to incur excise
taxes and ending with the earliest of (x) the calendar month during which the
first anniversary of the Termination Date occurs, (y) the calendar month during
which Executive first ceases to be eligible for COBRA and (z) the calendar month
during which Executive first becomes eligible to receive substantially similar
group health benefits from a subsequent employer (and Executive agrees to
promptly notify the Company of such eligibility).

3. Equity Awards. Exhibit A to this Agreement sets forth a complete list of all
outstanding stock options and other equity or equity-based compensation awards
of the Company (but excluding vested shares of Company stock) held by Executive
as of the Termination Date (the “Equity Awards”). Effective as of the
Termination Date, all Equity Awards shall become fully vested and, as
applicable, exercisable. Except as otherwise set forth in this Section, all
Equity Awards shall continue in effect subject to their terms. For the avoidance
of doubt, the parties hereto agree that Executive’s service on the Board shall
constitute continued service to the Company for purposes of the Equity Awards,
including for the post-termination exercise period for each Equity Award that is
a stock option.

4. Executive’s Release of Claims. Executive agrees that, other than with respect
to the Executive Retained Claims and the Accrued Obligations, the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Executive by the Company, any of its direct or indirect subsidiaries and
affiliates, and any of its or their current and former officers, directors,
equity holders, managers, employees, agents, investors, attorneys, shareholders,
administrators, affiliates, benefit plans, plan administrators, insurers,
trustees, divisions, and subsidiaries and predecessor and successor corporations
and assigns (collectively, the “Company Parties”). Executive, on Executive’s own
behalf and on behalf of any of Executive’s affiliated companies or entities and
any of their respective heirs, family members, executors, agents, and assigns
(collectively, the “Executive Parties”), other than with respect to the
Executive Retained Claims, hereby and forever releases the Company Parties from,
and agrees not to sue concerning, or in any manner to institute, prosecute, or
pursue, any Claim relating to any matters of any kind, whether presently known
or unknown, suspected or unsuspected, that Executive may possess against any of
the Company Parties arising from any omissions, acts, facts, or damages that
have occurred up until and including the date Executive executes this Agreement,
including, without limitation:

(a) any and all claims relating to or arising from Executive’s employment or
service relationship with the Company or any of its direct or indirect
subsidiaries or affiliates and the termination of that relationship;

 

2



--------------------------------------------------------------------------------

(b) any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of any shares of stock or other equity interests of
the Company or any of its subsidiaries or affiliates, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(d) any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Credit
Reporting Act; the Age Discrimination in Employment Act of 1967; the Older
Workers Benefit Protection Act; the Employee Retirement Income Security Act of
1974; the Worker Adjustment and Retraining Notification Act; the Family and
Medical Leave Act; the Sarbanes-Oxley Act of 2002; the Massachusetts Fair
Employment Practices Act; the Massachusetts Civil Rights Act; the Massachusetts
Equal Rights Act; the Massachusetts Labor and Industries Act; the Massachusetts
Privacy Act; the Massachusetts Wage Act; the Massachusetts Maternity Leave Act;
and the Massachusetts Small Necessities Leave Act;

(e) any and all claims for violation of the federal or any state constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement; and

(h) any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this Section 4 shall be and
remain in effect in all respects as a complete general release as to the matters
released. This release does not release Claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
any of the Company Parties (with the understanding that Executive’s release of
claims herein bars Executive from recovering such monetary relief from any of
the Company Parties), Claims for unemployment compensation or any state
disability insurance benefits pursuant to the terms of applicable state law,
Claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of COBRA, Executive’s rights under
applicable law and any Executive Retained Claims.

 

3



--------------------------------------------------------------------------------

5. Acknowledgment of Waiver of Claims under ADEA. Executive understands and
acknowledges that Executive is waiving and releasing any rights Executive may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”), and that
this waiver and release is knowing and voluntary. Executive understands and
agrees that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the date Executive executes this Agreement.
Executive understands and acknowledges that the consideration given for this
waiver and release is in addition to anything of value to which Executive was
already entitled. Executive further understands and acknowledges that Executive
has been advised by this writing that: (a) Executive should consult with an
attorney prior to executing this Agreement; (b) Executive has 21 days within
which to consider this Agreement; (c) Executive has 7 days following Executive’s
execution of this Agreement to revoke this Agreement; (d) this Agreement shall
not be effective until after the revocation period has expired; and (e) nothing
in this Agreement prevents or precludes Executive from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. In the event Executive signs this
Agreement and returns it to the Company in less than the 21 day period
identified above, Executive hereby acknowledges that Executive has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.

6. Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.

7. Governing Law. This Agreement shall be governed, construed, interpreted and
enforced in accordance with its express terms, and otherwise in accordance with
the substantive laws of the Commonwealth of Massachusetts without reference to
the principles of conflicts of law that would result in the application of the
law of any jurisdiction other than Commonwealth of Massachusetts, and where
applicable, the laws of the United States.

8. Effective Date. Executive has seven days after Executive executes this
Agreement to revoke it by delivering written notice of such revocation to the
Senior Director of Human Resources of the Company at the Company’s principal
executive offices (such notice to be effective upon receipt), and this Agreement
will become effective on the eighth day after Executive executes this Agreement
(the “Effective Date”), so long as it has not been revoked by Executive before
that date and the Effective Date occurs within 30 days of the Termination Date.

9. Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and the other
Company Parties. Executive acknowledges that: (a) Executive has read this
Agreement; (b) Executive has not relied upon any representations or statements
made by the Company that are not specifically set forth in this Agreement;
(c) Executive has been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of Executive’s own choice or has
elected not to retain legal counsel; (d) Executive understands the terms and
consequences of this Agreement and of the releases it contains; and
(e) Executive is fully aware of the legal and binding effect of this Agreement.

10. Survival of Executive’s Obligations. Executive acknowledges and agrees that
Executive shall continue to be bound and shall abide by the NDA and any
provisions of the Employment Agreement which by their terms are intended to
survive a termination of the Employment Agreement or Executive’s employment.

 

4



--------------------------------------------------------------------------------

11. Return of Company Property. Executive represents and warrants that
Executive, except as otherwise agreed to between the Company and Executive, has
returned to the Company all Company property, including confidential or
proprietary information, in Executive’s possession, custody or control, other
than any such property that is reasonably necessary for Executive’s performance
of Board services (which such property Executive agrees to return to the Company
upon demand or at the earlier cessation of such Board services).

12. Non-disparagement. Executive and the Company (which for this purpose shall
mean the Company’s officer and directors) each agree not to disparage the other
(which with respect to the Company shall mean the Company’s officers, directors,
employees, affiliates and agents) in a manner that is reasonably likely to be
harmful to the other or its business or reputation. Nothing in this Section
shall prohibit either party from truthfully responding when required by legal
process or from making truthful statements that are reasonably necessary or to
enforce or defend the party’s rights under this Agreement.

13. Entire Agreement; Modification. This Agreement (including the exhibits
hereto) sets forth the entire agreement between the parties hereto and fully
supersedes any prior agreements or understandings between the parties pertaining
to the subject matter hereof. This Agreement may only be amended in a writing
signed by Executive and a duly authorized officer of the Company.

14. Withholding. The Company and its subsidiaries may withhold from any amounts
payable under this Agreement any taxes that are required to be withheld pursuant
to any applicable law or regulation.

15. Legal Fees. The Company shall pay or reimburse Executive for all reasonable
and documented legal fees incurred by Executive in connection with the
negotiation of this Agreement, up to a maximum of $7,000.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

EXECUTIVE Dated: March 10, 2015

/s/ Scott Minick

Scott Minick BIND THERAPEUTICS, INC. Dated: March 10, 2015 By:

/s/ Daniel S. Lynch

Name: Daniel Lynch Title: Chairman of the Board of Directors



--------------------------------------------------------------------------------

Exhibit A

Equity Awards

 

Award Type

   Grant Date    Exercise Price Per Share      Shares Subject to Award  

Stock Option

   October 16, 2012    $ 2.52         34,351   

Stock Option

   October 16, 2012    $ 2.52         11,450   

Stock Option

   June 12, 2012    $ 2.52         170,422   

Stock Option

   June 12, 2012    $ 2.52         56,807   

Stock Option

   March 11, 2014    $ 12.81         80,000   

* * * * *